                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

DARRYL E. ROUSON,

       Appellant,

v.                                                                   Case No: 8:17-cv-328-T-36

BERNARD EDWARDS COMPANY, LLC
and JESS S. MORGAN & CO., INC.,

      Appellees.
___________________________________/

                                           ORDER

       This matter comes before the Court upon Appellant’s Motion to Continue Stay of Bernard

Edwards Company, LLC's Motion for an Award of Appellate Attorney's Fees and Costs (Doc. 24),

(Doc. 50) and Appellee’s response in opposition (Doc. 52). The Court, having considered the

motion and being fully advised in the premises, will deny Appellant’s Motion to Continue Stay of

Bernard Edwards Company, LLC's Motion for an Award of Appellate Attorney's Fees and Costs

(Doc. 24).

       On February 7, 2018, this Court stayed Appellant’s Motion for an Award of Appellate

Attorney’s Fees and Costs (Doc. 24) pending the resolution of two related proceedings: a decision

from the Bankruptcy Court regarding Appellee’s entitlement to attorney’s fees and costs and a

decision from the Eleventh Circuit Court of Appeals on the Appellant’s appeal of this Court’s

judgment. See Doc. 47. On September 24, 2018, the Bankruptcy Court entered an interlocutory

order granting-in-part Appellant’s motion for an award of attorneys’ fees and costs and finding

that Bernard Edwards Company, LLC is entitled to reimbursement for defending the Debtor’s

Motion to Reject Executory Portions of the Co-Publishing Agreement. See Doc. 52-1; Bankr. Doc.
370. 1 But it found that BEC was not entitled to reimbursement of fees and costs for defending the

related adversary proceeding. 2 Id. Thus, the Bankruptcy Court found that it must allocate the

requested fees and costs between the two proceedings. Id. Accordingly, it set an evidentiary

hearing for December 18, 2018, to decide the allocation. See Doc. 52 at 3 n. 2. On August 7, 2018,

the Eleventh Circuit affirmed this Court’s judgment and mandate issued on November 5, 2018.

Docs. 48, 57.

          In the motion, Appellant argues that in the interests of efficiency and economy the Court

should continue the stay of the Appellant’s Motion for an Award of Appellate Attorney's Fees and

Costs to allow the Bankruptcy Court to rule on the allocation issue. Appellee responds that given

the Bankruptcy Court’s ruling on the Motion for Fees and Costs, and the Eleventh Circuit’s ruling

on the appeal, there is no longer a basis for the stay. Further, although the Bankruptcy Court must

still determine the amount of fees and costs to which Appellee is entitled, those fees and costs are

completely separate from the appellate fees and costs requested from this Court. And, Appellee

argues, the Bankruptcy Court’s decision regarding the amount to which it is entitled is unlikely to

assist this Court in resolving the Motion before it. Thus, it argues, efficiency and economy weigh

against extending the stay.

         Courts have broad discretion in managing their own dockets. Clinton v. Jones, 520 U.S.

681, 706 (1997). This discretion includes the ability to stay certain aspects of litigation if a movant

demonstrates good cause and reasonableness. See Nankivil v. Lockheed Martin Corp., 216 F.R.D.

689, 692 (M.D. Fla.), aff'd, 87 Fed. Appx. 713 (11th Cir. 2003). But the Court must also take an




1
    In Re Bambi Alicia Herrera-Edwards, Case No. 8:12-bk-15725-RCT.
2
    In Re Bambi Alicia Herrera-Edwards, Adv. No. 8:13-ap-00641-RCT.
                                                  2
active role in managing cases on its docket. Chudasama v. Mazda Motor Corp., 123 F.3d 1353,

1366 (11th Cir. 1997).

       In this case, Appellant has not demonstrated good cause to continue the stay. Further, the

Bankruptcy Court’s decision regarding allocation of the attorneys’ fees and costs in the

proceedings before it will not likely aid this Court in deciding entitlement to and the amount of

attorneys’ fees and costs in the appeal to this Court. Efficiency and economy are not served by

extending the stay.

       Accordingly, it is ORDERED:

       1.      Appellant’s Motion to Continue Stay of Bernard Edwards Company, LLC's Motion

for an Award of Appellate Attorney's Fees and Costs (Doc. 24), (Doc. 50) is DENIED.

       2.      The stay of these proceedings is hereby lifted. On or before November 30, 2018,

the parties shall file a notice with the Court renewing any previously pending motions.

       DONE AND ORDERED in Tampa, Florida on November 16, 2018.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                                3
